 1   HEATHER E. WILLIAMS, Bar No. 122664
     Federal Defender
 2   MEGAN T. HOPKINS, Bar No. 294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     ASHLEY MADDOX
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                     Case No. 1:17-cr-0167 DAD-BAM

12                     Plaintiff,
                                                    REQUEST FOR WAIVER OF DEFENDANT’S
13    vs.                                           PERSONAL APPEARANCE; ORDER
                                                    THEREON
14    ASHLEY MADDOX,

15                     Defendant.

16
17          Pursuant to Fed. R. Crim. P. 43(b)(3), Defendant, ASHLEY MADDOX, having been

18   advised of her right to be present at all stages of the proceedings, hereby requests that this Court
19   proceed in her absence for the hearing scheduled to take place January 14, 2019, pursuant to this
20   waiver. Defendant agrees that her interests shall be represented at all times by the presence of

21   her attorney, Assistant Federal Defenders, Megan T. Hopkins and Victor M. Chavez, the same as
22   if Defendant were personally present, and requests that this court allow her attorneys-in-fact to
23   represent her interests.

24          This request is made due to the fact that Defendant is presently suffering from a
25   combination of depression and anxiety, which is exacerbated through transport and a day spent
26   in the Marshals’ lockup area. Given that Ms. Maddox’s presence is not critical to the nature of
27   the hearing, which will only address Defendants single outstanding discovery request, Ms.
28   Maddox asks that the Court waive her appearance at the January 14, 2019 hearing.
 1
            DATED: January 10, 2019                      /s/ Original signature on File
 2                                                       ASHLEY MADDOX
 3
 4
            DATED: January 10, 2019                     /s/ Megan T. Hopkins
 5                                                      MEGAN T. HOPKINS
                                                        VICTOR M. CHAVEZ
 6                                                      Assistant Federal Defenders
                                                        Attorneys for Ashley Maddox
 7
 8
                                              ORDER
 9
            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that Defendant’s appearance
10
     may be waived at the January 14, 2019 hearing.
11
12
     IT IS SO ORDERED.
13
14      Dated:     January 10, 2019                        /s/ Barbara   A. McAuliffe     _
                                                      UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       Maddox – Rule 43 Waiver                    -2-
